DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 10/12/2018.
Claims 1-12 are currently pending and have been examined. 
This action is made Non-FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 4/14/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. All references except the crossed out reference, listed as foreign reference cite no. 2, have been considered. No English copy or summary has been received corresponding to the foreign reference cite no. 2 (JP-5011474-B2). 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  “Robot System” is broad and does not indicate what the invention is. It is suggested that the title is indicative of a system for correcting interrupted robot operations among a large number of simultaneous automatically operated robots.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Operation device in claims 1 and 4-12; Operation target selector in claim 1; Either the Operation permitting device or the Determinator in claim 1 (see corresponding 112b rejection below); Request generator in claims 2-3; Request informer in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The operation device’s structure is a master arm or joystick [0085].  The operation permitting device’s structure is described as mechanical switches and a determinator according to fig. 5 and [0047]. The request generator is described as a functional block implemented by the processor of the control device reading and executing a program stored in memory [0028].  The request informer’s structure is described as a light emitter [0037] or liquid crystal display [0086]. 
The structure of the operation target selector and determinator are not provided in the specification. For examination purposes, the examiner interprets these elements to be digital circuits or computer programs. Since there is no corresponding structure in the specification, 112(f) interpretation has not been used and 112(b) rejections have been given below.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “an operation permitting device having a determinator configured to receive …” of claim 1 has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is unclear whether the operation permitting device is “configured to receive …” or the determinator is “configured to receive …” The wording suggests one of these elements invoke 112(f), though it is unclear which element. The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  For the sake of examination, the examiner interpreted that the determinator invokes 112(f).


In response to this rejection, applicant must clarify whether this limitation and which element should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim elements: The Operation target selector (claim 1) and potentially the determinator (claim 1) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Fig. 5 shows the input device 7 contains the operation target selector 71 but the drawings nor the specification describe the structure of the operation target selector. Fig. 5 shows the determinator 81 as part of the operation permitting device 8 but the drawings nor the specification describe the structure of the determinator. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For examination purposes, the examiner interprets these elements to be digital circuits or computer programs.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim 1, lines 19-21 recite “based on the operational information from a different operation device from the operation device corresponding to …” The language used, specifically the repetitive use of ‘from’, makes the limitation unclear to what exactly the operational information is from. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. The claim limitation ought to set forth distinctly that the operational information is from either a different operation device, or the operation device corresponding to..., or both. Further indefinite interpretation for from a different device from the operation device is also deemed indefinite.  For examination purposes, the examiner interprets that the operational information is only from a different operation device in this particular claim limitation.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 20180284760 A1) in view of Evans (IDS: US 20090299524 A1).

Regarding Claim 1,
Gupta teaches
A robot system, comprising: a plurality of robot bodies (“Techniques described herein are directed to an inventory management system in which one or more robotic units are configured to carry out tasks automatically.” [0014]; “multiple mobile picking units may be provided with instructions for fulfilling multiple item requests at the same time (e.g., in parallel).” [0044]); 
a plurality of operation devices (“the inventory system architecture may include one or more remote manipulation devices 242.” See at least [0038]; Examiner Interpretation: The remote manipulation devices are interpreted to be operation devices because they are used by a operator to manually operate a robot.), 
each configured to accept operation and generate operational information for causing the robot body to operate (“The remote manipulation device 116 may be any electronic device capable of transmitting input received from an operator to a robotic unit 102. … For example, the remote manipulation device may be a virtual reality (VR) headset capable of receiving image information (e.g., video augmented with a text overlay) and a pair of sensor gloves capable of receiving hand motion information as user input and translating that user input to computer-executable instructions. In another example, the remote manipulation device may include a display device and a joystick. In another example, a remote manipulation device may include a combination of a VR headset and one or more gloves that are tracked by a system in communication with the VR headset (e.g., using machine vision via a camera system or using sensors on the one or more gloves). In this example, the operator may be provided the ability to guide the robot by moving his or her hand in a projected virtual space.” See at least [0018]); 
a plurality of motion controllers provided corresponding to the plurality of robot bodies, respectively, and configured to control operation of the corresponding robot body (“the robotic picking unit 204 may include any suitable mobility means 240. For example, the robotic picking unit 204 may include wheels and a motorized engine, such that the robotic picking unit 204 is capable of autonomous movement. In this example, the memory 226 may include a routing module 236, which may be configured to perform automated route guidance.” [0037]; Fig. 2 shows that the routing module 236 along with a processor 228 which can control the robotic unit to move, are located within the robotic unit.; Examiner Interpretation: The routing module is the motion controller. Since each robotic unit has their own, there would be multiple motion controllers corresponding to multiple control units.)
selecting any of the plurality of robot bodies (“The control unit 110 may add the request to a queue of such requests that are being worked on by one or more operators. Once the request is at the top of the queue and is selected by or assigned to an operator 114, the operator 114 may use the remote manipulation device 116 to control the robotic unit 102 and to cause it to pick the requested item.” [0019]; “In another example, an operator may be compensated based on the manual operations performed. In this example, the operator may be a member of a crowdsourcing website in which users are able to select and perform various manual operations.” [0052])
Gupta does not explicitly teach
 and configured to control operation of the corresponding robot body in response to the operational information; 
a plurality of operation target selectors provided corresponding to the plurality of operation devices, respectively, 
and configured to receive an operation for selecting any of the plurality of robot bodies and request a permission to operate the selected robot body based on the operational information from the corresponding operation device, as a target to be operated; 
and an operation permitting device having a determinator configured to receive the permission request from the operation target selector and determine whether a permission is to be granted for the permission request, and when the determinator grants the permission, enable the operation of the selected robot body based on the operational information from the corresponding operation device, wherein when the permission request is received from the operation target selector, and the operation of the robot body selected by the operation target selector based on the operational information from a different operation device from the operation device corresponding to the operation target selector is permitted, the determinator prohibits the permission to the permission request, or otherwise, grants the permission to the permission request.
However, Evans teaches
A plurality of motion controllers configured to control operation of the corresponding robot body in response to the operational information (“Three controllers are shown by way of example, however, as little as two, or more than three controllers can be utilized. The system 10 permits the teach pendant 11 to be selectively connected to one or more of the controllers 13, 14 and 15 through the network 12. The single teach pendant 11 is coupled to one of the robot controllers, for example the controller 13, preferably by logging in to the controller 13 via the network 12 for actively performing a variety of tasks such as jogging, running and displaying programs.” See at least [0017-0018]; Examiner Interpretation: A teach pendent is an operation device that generates operational information that is sent to the robot controller for controlling the robot.); 
a plurality of operation target selectors provided corresponding to the plurality of operation devices, respectively (“The system according to the present invention can selectively connect each of a plurality of teach pendants to each of a plurality of programmable controllers.” [0020]; “The teach pendant 11, 21 also includes a teach pendant control module (not shown) which provides communication with each of the controllers 13, 14 and 15 including visual and audio feedback to the operator and means for and inputting receiving data. FIGS. 4 and 5 illustrate displays that are generated at the teach pendant allowing the operator to choose between a series of multiple individual log in's (FIG. 4) and a multiple display, such as a list and corresponding picture, for the log in's (FIG. 5). To aid the operator during communication, each programmable controller may be assigned unique names and/or colors on the pendant display indicating whether or not a connection is made and what type of connection, direct or remote. This display may be a user designed web page or direct link.” [0034]; Examiner Interpretation: There are multiple teach pendants each with a operation target selector as described by paragraph 0034 involving a display of options in which the user can select using the ‘means for inputting data’ included on the teach pendant.), 
and configured to receive an operation for selecting any of the plurality of robot bodies and request a permission to operate the selected robot body based on the operational information from the corresponding operation device, as a target to be operated (“The system 10 permits the teach pendant 11 to be selectively connected to one or more of the controllers 13, 14 and 15 through the network 12.” [0017]; “each of the multiple teach pendants 11, 21 is logged in to the individual controllers 13, 14 respectively and may remotely log in to the other controller and/or the additional controller 15 for performing passive tasks. Each teach pendant 11, 21 may remotely log in to any number of controllers for performing passive tasks and display the corresponding operating menu for each controller connected.” [0021]; “As shown in FIG. 4, the teach pendant ; 
and an operation permitting device having a determinator configured to receive the permission request from the operation target selector and determine whether a permission is to be granted for the permission request, and when the determinator grants the permission, enable the operation of the selected robot body based on the operational information from the corresponding operation device, wherein when the permission request is received from the operation target selector, and the operation of the robot body selected by the operation target selector based on the operational information from a different operation device from the operation device corresponding to the operation target selector is permitted, the determinator prohibits the permission to the permission request, or otherwise, grants the permission to the permission request (“With reference to FIG. 3, the network 12 can include a server that runs a program that prevents the simultaneous connection of the teach pendant 11 and the teach pendant 21 to the same controller for performing active tasks. The network 12 has an active tasks portion 22 and a passive tasks portion 23 for the teach pendant 11 and has an active tasks portion 24 and a passive tasks portion 25 for the teach pendant 21. For example, assume that the teach pendant 11 is connected to the controller 13 for active tasks through the active tasks portion 22 as shown in FIG. 3. Then the active tasks portion 24 will prevent connection of the teach pendant 21 to the controller 13 for active tasks, but does permit connection of the teach pendant 21 to .
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Gupta to further include the teachings of Evans to accommodate the use of multiple operation devices for multiple robot controllers (“The shortcomings of the prior art systems are avoided by allowing the pendant to make connection via a network (Ethernet, wireless, any such connection) to any robot controller that is designated to be part of the overall system. This allows a system to be configured with multiple robot controllers and one or multiple pendants. In such a system any pendant can connect to and operate any controller. With this approach as many teach pendants as are required at a given time to do teaching operations can be provided.” See at least [0009] and [0002-0006]).

Regarding Claim 2,
Modified Gupta teaches
The robot system of claim 1, 
Gupta further teaches
comprising: a plurality of request generators provided corresponding to the plurality of motion controllers, respectively, and configured to generate an operation request for requesting the operational information (“in the described system, the robotic units may, during execution of an automated procedure, encounter tasks that the robotic units are unable to perform automatically (e.g., the system may have insufficient instructions for performing the task). In this scenario, the robotic units of the described system may submit a request for manual operation to a queue of operators to complete the task.” [0015]; “If the item manipulation module 232 determines that insufficient instructions are available for manipulating the item, then the robotic picking unit 204 may submit a request to the control unit 202 for manual manipulation of the item by a remote operator.” See at least [0035]; “In architecture 200, a control unit 202 may be in communication with inventory management components, such as a robotic picking unit 204. A robotic picking unit 204 may be an example robotic unit 102 depicted in FIG. 1.” [0024]; Examiner Interpretation: The robotic picking unit is also the request generator and since “a robotic picking unit 204 may be an example robotic unit 102,” and Gupta discusses having a plurality of robotic units, a plurality of robot picking units would be provided corresponding to a plurality of robotic units, each having a motion controller (routing module).); 
and a request informer configured to inform that the request generator generates the operation request (“The control unit 110 may add the request to a queue of such requests that are being worked on by one or more operators. Once the request is at the top of the queue and is selected by or assigned to an operator 114, the operator 114 may use the remote manipulation device 116 to control the robotic unit 102 and to cause it to pick the requested item.” [0019]; Examiner Interpretation: The queue is the request informer because it informs the operator(s) of the requests.).

Regarding Claim 3,
Modified Gupta teaches
The robot system of claim 2, 
Gupta further teaches
comprising a memory configured to store automatic operational information for causing the robot body to operate automatically (“Turning to the contents of the memory 206 in more detail, the memory 206 may include an operating system 212, a database containing inventory data 216 and the one or more application programs or services for implementing the features disclosed herein, including an inventory management module 214. In some embodiments, the inventory management module 214 may be configured to, in conjunction with the processors 208, manage inventory retrieval and stowage of items within the inventory management system. In some embodiments, the inventory management module 214 may be configured to receive a request for an item (e.g., a fulfillment order) and provide instructions to a robotic picking unit 204 to retrieve the requested item. In some embodiments, at least a portion of the instructions to retrieve the requested item may cause the robotic picking unit 204 to operate in an automated fashion.” See at least [0029-0030] and fig. 2.), 
wherein before the request generator generates the operation request, an operation mode of the motion controller is an automatic mode in which the operation of the robot body is controlled using the automatic operational information (“in the described system, the robotic units may, during execution of an automated procedure, encounter tasks that the robotic units are unable to perform automatically (e.g., the system may have insufficient instructions for performing the task). In this scenario, the robotic units of the described system may submit a request for manual operation to a queue of operators to complete the task.” [0015]; “The instructions provided to the mobile picking units may include at least some instructions that cause , 
and when the request generator generates the operation request, the operation mode is switched from the automatic mode to a manual mode in which the operation of the robot body is controlled using the operational information (“The request may be assigned to an operator (e.g., a user having access to a remote manipulation device), which may take over functions of the robotic unit and manually cause the robotic unit to perform an operation.” [0014]; “the robotic picking unit may need to manipulate an item for which it does not have sufficient automated manipulation information. In this example, the robotic picking unit may position itself in front of the item to be retrieved and submit a request for manual operation by an operator.” [0044]; Examiner Interpretation: Positioning itself in front of an item to be retrieved and submitting a request for manual operation is interpreted as the robot going from automatic mode to a manual mode when generating the request since the robot is described to go from an automatic state to a standby type state (robot remaining staged to pick up an item but not actually picking it up yet) where it waits for further manual operation by an operator.).

Regarding Claims 4, 6, and 7,
Modified Gupta teaches
The robot system of claim 1, (Regarding Claim 4)
The robot system of claim 2, (Regarding Claim 6)
The robot system of claim 3, (Regarding Claim 7)
Gupta further teaches
comprising a memory configured to store automatic operational information for causing the robot body to operate automatically (“Turning to the contents of the memory 206 in more detail, the memory 206 may include an operating system 212, a database containing inventory data 216 and the one or more application programs or services for implementing the features disclosed herein, including an inventory management module 214. In some embodiments, the inventory management module 214 may be configured to, in conjunction with the processors 208, manage inventory retrieval and stowage of items within the inventory management system. In some embodiments, the inventory management module 214 may be configured to receive a request for an item (e.g., a fulfillment order) and provide instructions to a robotic picking unit 204 to retrieve the requested item. In some embodiments, at least a portion of the instructions to retrieve the requested item may cause the robotic picking unit 204 to operate in an automated fashion.” See at least [0029-0030] and fig. 2.), 
wherein while the robot body operates automatically using the automatic operational information stored in the memory, the motion controller controls the operation of the robot body by using both the automatic operational information and the operational information, when the operational information is received from the operation device (“in some embodiments, each time that the robotic unit 102 relinquishes control to an operator 114, the control unit 110 may record operations performed by the operator 114. In some embodiments, the control unit 110 may use this recorded information along with one or more machine learning techniques to identify patterns for manipulating particular items. For example, the control unit 110 may record operations performed by a number of operators with respect to a particular item or type of item. Based on these recorded operations, the control unit 110 may identify an appropriate set of using both the automatic operational information and the operational information).).

Regarding Claims 5 and 8-12,
Modified Gupta teaches 
The robot system of claim 1, (Regarding Claim 5)
The robot system of claim 2, (Regarding Claim 8)
The robot system of claim 3, (Regarding Claim 9)
The robot system of claim 4, (Regarding Claim 10)
The robot system of claim 6, (Regarding Claim 11)
The robot system of claim 7, (Regarding Claim 12)
Gupta further teaches
wherein the operation device is configured to be specifiable of a workpiece that is an object to be worked by the robot body, and the operational information includes workpiece information specified by the operation device, and wherein the motion controller controls the corresponding robot body in response to the operational information so that the robot body operates to perform a work to the workpiece specified by the operation device (“the control unit 110 may record operations performed by a number of operators with respect to a particular item or type of item. Based on these recorded operations, the control unit 110 may identify an appropriate set of instructions for manipulating the particular item. In some embodiments, a set of instructions may be particular to a specific pose or position of the item.” See at least [0020]; “Inventory data 216 may be predetermined or it may be dynamically generated. For example, manipulation data associated with an item may be updated as new information is received on that item. In some embodiments, the inventory data 216 may include information related to grasping of items. In some embodiments, the inventory data 216 may include information related to a pose that is appropriate for one or more items. In some embodiments, the inventory data 216 may include a set of instructions for manipulating a particular item learned from one or more interactions by one or more operators to cause a robotic picking unit to automatically retrieve the item.” [0031]; “In another example, manual retrieval of a particular item may be assigned to an operator that is familiar with that particular item (e.g., an operator capable of discerning between like items).” [0045]; Examiner Interpretation: The operator uses a remote manipulation device (operation device) to generate operational data specific to particular items (workpieces) or poses of the items. The robotic unit learns how to operate on particular items based on the generated .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hashimoto (US 20180243921 A1 and US 10806534 B2) is pertinent because it has a memory of preset operations that autonomously control a robot and a correction to these preset operations can be applied and stored.
Moriyama (US 8972059 B2) is pertinent because it relates to a displacement correcting method and a displacement correcting program in an automatic operation system in which a positioning robot and a working robot carry out a cooperative operation.
Inaba (DE 102016012333 A1) is pertinent because it involves selectively teaching a plurality of robot controllers with a single operation device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karston G Evans whose telephone number is (571)272-8480. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/K.G.E./Examiner, Art Unit 3664                                                                                                                                                                                                        
/Ian Jen/Primary Examiner, Art Unit 3664